         Case 1:20-cr-00509-KPF Document 14 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                      20 Cr. 509 (KPF)
                      -v.-
JUSTIN NETTLES,                                    SCHEDULING ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The conference scheduled for November 17, 2020, is hereby

ADJOURNED to December 2, 2020, at 11:00 a.m. The date and time will be

confirmed the week before the conference, and instructions for accessing the

conference will be provided separately.

      SO ORDERED.

Dated:      October 30, 2020
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
